DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPAT-10762200 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Johnson on 09/01/2021.
The application has been amended as follows: Claims 2 and 12 are amended. Claims 5 and 15 are canceled. Claim 22 is new.
2.	(Currently Amended) A computer-implemented method for automatically extracting a machine learning feature from executable code for input to a malware detection model, the method comprising: 
accessing, by a computer system, the executable code from a file; 
inputting, by the computer system, the executable code to an image rescaling algorithm comprising an embedding matrix, wherein the image rescaling algorithm is configured to convert each byte of the executable code to a numerical vector using the 
channel filtering, by the computer system, one or more vector layers of the embedded vector space, wherein the channel filtering comprises:  
consolidating the one or more vector layers into a plurality of blocks; and  
applying a filter mechanism to produce one or more fixed size vector inputs, each fixed size vector input representing a corresponding vector layer or a block of the corresponding vector layer; 
inputting, by the computer system, the one or more fixed size vector inputs into an input layer of a neural network, the neural network comprising a plurality of layers of processing units, wherein the plurality of layers comprise at least the input layer, one or more hidden layers, and an output layer, wherein each successive layer of the plurality of layers uses an output value from a previous layer as an input value, wherein each of the one or more hidden layers is configured to perform a transformation on the input value to generate the output value for an immediately consecutive layer, and wherein the output layer is configured to generate a classification of maliciousness of the executable code; 
extracting, by the computer system, the output value of a final hidden layer immediately preceding the output layer of the neural network; and 
providing, by the computer system, the output value of the final hidden layer as a machine learning feature to the malware detection model, 
wherein the computer system comprises a computer processor and an electronic storage medium.
5.	(Cancelled) 
12.	(Currently Amended) A computer system for automatically extracting a machine learning feature from executable code for input to a malware detection model, the system comprising: 
one or more computer readable storage devices configured to store a plurality of computer executable instructions; and 
one or more hardware computer processors in communication with the one or more computer readable storage devices and configured to execute the plurality of computer executable instructions in order to cause the system to: 

channel filter one or more vector layers of the embedded vector space by:  
consolidating the one or more vector layers into a plurality of blocks; and 
applying a filter mechanism to produce one or more fixed size vector inputs, each fixed size vector input representing a corresponding vector layer or a block of the corresponding vector layer; 
input the one or more fixed size vector inputs into an input layer of a neural network, the neural network comprising a plurality of layers of processing units, wherein the plurality of layers comprise at least the input layer, one or more hidden layers, and an output layer, wherein each successive layer of the plurality of layers uses an output value from a previous layer as an input value, wherein each of the one or more hidden layers is configured to perform a transformation on the input value to generate the output value for an immediately consecutive layer, and wherein the output layer is configured to generate a classification of maliciousness of the executable code; 
extract the output value of a final hidden layer immediately preceding the output layer of the neural network; and 
provide the output value of the final hidden layer as a machine learning feature to the malware detection model.
15.	(Cancelled) 
22.	(New)  A computer-implemented method for automatically extracting a machine learning feature from executable code for input to a malware detection model, the method comprising: 
accessing, by a computer system, the executable code from a file; 
inputting, by the computer system, the executable code to an image rescaling algorithm comprising an embedding matrix, wherein the image rescaling algorithm is 
channel filtering, by the computer system, one or more vector layers of the embedded vector space, wherein the channel filtering comprises:  
consolidating the one or more vector layers into a plurality of blocks; and  
applying a filter mechanism to produce one or more fixed size vector inputs, each fixed size vector input representing a corresponding vector layer or a block of the corresponding vector layer; 
inputting, by the computer system, the one or more fixed size vector inputs into an input layer of a neural network, the neural network comprising a plurality of layers of processing units, wherein the plurality of layers comprise at least the input layer, one or more hidden layers, and an output layer, wherein each successive layer of the plurality of layers uses an output value from a previous layer as an input value, and wherein the output layer is configured to generate a classification of maliciousness of the executable code; 
extracting, by the computer system, the output value of a final hidden layer immediately preceding the output layer of the neural network; and 
providing, by the computer system, the output value of the final hidden layer as a machine learning feature to the malware detection model, 
wherein the computer system comprises a computer processor and an electronic storage medium.
Allowable Subject Matter
Claims 2-4, 6-14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims are the limitations of inputting the one or more fixed size vector inputs into an input layer of a neural network, the neural network comprising a plurality of layers of processing units, wherein the plurality of layers comprise at least the input layer, one or more hidden layers, and an output layer, wherein each successive layer of the plurality of layers uses an output value from a previous layer as an input value, wherein each of the one or more hidden layers is configured to perform a transformation on the input value to generate the output value for an immediately consecutive layer, and wherein the output layer is configured to generate a classification of maliciousness of the executable code.
The prior art disclosed by Chen et al teaches converting a first data of a first control flow packet to a first pixel, generating an array of pixels using the first pixel and one or more other pixels associated with one or more other control flow packets generated from the known execution, transforming the array of pixels into a series of images, and using a machine learning algorithm with inputs to train a behavior model to identify a malicious behavior in an unknown execution of the application.  The inputs include one or more images of the series of images and respective image labels assigned to the one or more images.  
The prior art fails to teach the unique limitations recited in the claims of the instant invention and shown above
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854.  The examiner can normally be reached on Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IZUNNA OKEKE/Primary Examiner, Art Unit 2497